Citation Nr: 1717299	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the United Stated Navy from July 1950 to May 1954 and the United States Air Force from May 1954 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss developed as a result of the Veteran's military service.

2.  The Veteran does not currently have a diagnosis of an acquired psychiatric disorder, to include PTSD.

CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection for Hearing Loss, Left Ear.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2016).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In regard to claims specific to service connection for hearing loss, service connection for sensorineural hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).  

In this case, there is evidence supporting a current disability.  In a September 2009 VA audiology examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  Thus, the first Shedden element has been met. 

As to an in-service incurrence, the Veteran's May 1954 service entrance examination and July 1970 service separation examination show that his hearing for his left ear was within normal limits, but show that his hearing acuity had decreased from entrance to separation.  His service treatment records (STRs) show evidence of left ear hearing loss in February 1960, July 1963, and May 1967. 

In addition, the Veteran attributes his hearing loss to hazardous noise exposure in service.  In addition to serving as an aircraft maintenance technician and being exposed to the frequent jet engine and other flight line noises, he asserts that he was exposed to high levels of noise during an enemy rocket attack.  The Board finds the Veteran's account credible of noise exposure to be consistent with the circumstances of his service, and notes that the RO has conceded in-service hazardous noise exposure in its September 2009 rating decision.  38 U.S.C.A. § 1154(a) (West 2014).  Because in-service noise exposure is established, the second Shedden element has been met.   

As for the nexus criterion, the 2009 VA examiner opined that "given that the veteran had normal hearing for the left ear at the time he exited the service in 1970, it is concluded that the current left ear hearing loss is NOT a result of military noise exposure."  However, the examiner failed to address whether the Veteran's credible statements of hearing-related symptoms since discharge (for service-connected right ear hearing loss) could support a nexus between the Veteran's current left ear hearing loss and service.  Indeed, the Veteran reported experiencing hearing loss since service, VA has conceded noise exposure based on the Veteran's awards and MOS, and the Veteran is, in fact, service connected for right ear hearing loss based on his statements.  

The Board has considered remanding the claim to obtain an adequate opinion on the etiology of the Veteran's left ear hearing loss.  However, the Veteran is service connected for right ear hearing loss based on his same in-service noise exposure and has complained of hearing-related symptoms since service.  In light of the Veteran's credible lay statements regarding continuous hearing-related symptoms since service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current left ear hearing loss is related to his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  The benefit-of-the-doubt will be conferred in the Veteran's favor and remand is not necessary.  The claim for service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II. Entitlement to Service Connection for an Acquired Psychiatric Disability, to Include PTSD

Establishment of service connection for an acquired psychiatric disability other than PTSD generally requires establishment of the Shedden elements.  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the evidence preponderates against a finding of an acquired psychiatric disorder, to include PTSD.

In September 2009 correspondence, the Veteran stated that he had been hospitalized in 1981 for clinical depression for five to six weeks.  In March 2010, the Veteran underwent a PTSD screening test and received a score that indicated that the Veteran was negative for PTSD. The Veteran also received a negative screen for depression in March 2010.  

In August 2010, the Veteran underwent a VA PTSD examination.  The Veteran's chief complaint during the examination was that he had trouble focusing.  The examiner noted that the Veteran had been hospitalized for three months in 1968 after a suicide attempt.  During the examination, the Veteran denied neurovegetative symptoms of major depression, hypomanic mood swings, or panic attacks.

The examiner found that the Veteran was appropriately dressed and groomed for the examination and that the Veteran was open and cooperative during the examination.  The examiner stated that the Veteran's reasoning, concentration, and long and short-term memory were all within normal limits.  As for the Veteran's complaints of lack of focus, the examiner noted that there were no gross signs of cognitive impairment during the basic screening process.  The examiner ultimately opined that no current diagnosis of PTSD or other psychiatric condition was indicated.

In this case, the evidence preponderates a finding of a current diagnosis.  In that regard, the Board finds that the Veteran is credible to report the symptoms that he is suffering from regarding an acquired psychiatric disorder.  The Board also acknowledges that the Veteran is competent to describe his symptomatology regarding his perceived acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, as a lay person, his opinion as to his self-diagnosis of PTSD is not a competent medical opinion.  In this regard, determining whether the Veteran has an acquired psychiatric disorder is accomplished through testing by a qualified professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the most probative evidence of record comes from the recent psychiatric examinations the Veteran has undergone rather than from his subjective assessment of his symptoms. 

Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran has a current disability of an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

1.  Entitlement to service connection for hearing loss, left ear is GRANTED.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is DENIED.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


